DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klar et al (US 20190267705) in view of Ohtake et al (US 20110047784).
With respect to claim 1, Klar teaches a radar device configured to be mounted in a vehicle and to monitor an area ahead of or behind the vehicle through a windshield or a rear window (para 24, “radar modules are mounted behind elements of the outer body in vehicles”), the radar device comprising: a radome; wherein the radome includes a cover region covering the radiation surface (para 5, ”a radome fastened on the housing that closes the housing opening in the manner of a cover”), the radome has a flat film shape at least in the cover region (para 10, “the radome is coated with a layer of paint or film that matches the coating of the external surface of the body outer element”).
With respect to claim 1, Klar does not teach a millimeter-wave radar including an antenna that transmits and receives a radar wave in a millimeter wave band at a radiation surface; a case housing the millimeter-wave radar. Ohtake teaches a millimeter-wave radar including an antenna that transmits and receives a radar wave in a millimeter wave band at a radiation surface; a case housing the millimeter-wave radar (para 5, “a millimeter wave radar Klar to include a millimeter-wave radar including an antenna that transmits and receives a radar wave in a millimeter wave band at a radiation surface; a case housing the millimeter-wave radar because it is merely a substitution of the well-known radar system of Klar with the millimeter radar system of Ohtake with no new or unexpected results in the object detection.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klar in view of Ohtake as applied to claim 1 above, and further in view of Ishikawa (JP 2001223513) and Nicke et al (US 11050145).
With respect to claim 2, Ishikawa (JP 2001223513). Ishikawa teaches the radome includes: a main body portion which is a flat film-shaped member including a short side and a long side (fig 8); and the radome covers the radiation surface of the antenna with tension applied to the main body portion in a direction perpendicular or substantially perpendicular to a thickness direction of the main body portion (para 8-9, “cover a portion of the chassis that is exposed to the outside, and a tensioner that pulls the retainer. A spring for applying tension to the skin; and a packing disposed in a gap between the retainer and the holding portion of the platform”) and the one surface of the radome is bonded to the antenna (fig 9 and para 11, “Reference numeral 5 denotes a radome that is disposed so as to cover the RF board” and  para 10, “Reference numeral 3 denotes an RF board for transmitting and receiving RF signals”). It would have been obvious to modify Klar in view of Ohtake to include the radome includes: a main body portion which is a flat film-shaped member including a short side and a long side because it is merely a substitution of a well-known apparatus to protect a radar with no new or unexpected results. It would have been obvious to modify Klar in view of Ohtake to include the radome covers the radiation surface of the antenna with tension applied to the main body portion in a direction perpendicular or substantially perpendicular to a thickness direction of the main body portion and the one surface of the radome is bonded to the antenna because it is 
With respect to claim 2, Nicke teaches an adhesive layer which is provided at least on a portion of one surface of the main body portion (claim 1, “The surface structure may for example be obtained by stamping impressions into a surface layer of the liquid, adhesive-like component of the film”). It would have been obvious to modify Klar in view of Ohtake to include an adhesive layer which is provided at least on a portion of one surface of the main body portion because it is merely a combination of radome components to yield a radome adhered to the radar device.
Claim 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klar in view of Ohtake as applied to claim 1 above, and further in view of Ishikawa (JP 2001223513) With respect to claim 3, Ishikawa (JP 2001223513). Ishikawa teaches the radome includes a main body portion that is a film- shaped member including a short side and a long side (fig 8); the case includes a supporting portion provided such that one end of the supporting portion protrudes in a direction away from the antenna in an outer edge portion of the millimeter-wave radar (fig 6 shows skin 10 protruding away from the radar); in the radome, one surface of the main body portion is bonded or welded to the one end of the supporting portion at a position spaced away from the antenna (fig 6 shows a retainer attached to the end of the skin where it protrudes away from the radar); and tension is applied to the main body portion in a direction perpendicular or substantially perpendicular to a thickness direction of the main body portion (fig 6 show a puller substantially perpendicular to the main body portion).
It would have been obvious to modify Klar in view of Ohtake
It would have been obvious to modify Klar in view of Ohtake to include the case includes a supporting portion provided such that one end of the supporting portion protrudes in a direction away from the antenna in an outer edge portion of the millimeter-wave radar, in the radome, one surface of the main body portion is bonded or welded to the one end of the supporting portion at a position spaced away from the antenna and tension is applied to the main body portion in a direction perpendicular or substantially perpendicular to a thickness direction of the main body portion because it is merely a supplying a known technique to secure a radome to a radar device with no new or unexpected results.
With respect to claim 4, Ishikawa teaches the radome includes a main body portion which is a thin film-shaped member including a short side and a long side (fig 8); the case includes a frame portion including an outer frame (fig 6, item 1 is the outer surface)and an inner frame fitted into the outer frame (fig 6, shows the inner frames 11 and 10 fitted into the outer frame); in the radome, an end portion of the main body portion is held by the outer frame and the inner frame with tension applied to the main body portion in a direction perpendicular or substantially perpendicular to a thickness direction of the main body portion (fig 6 show a puller substantially perpendicular to the main body portion).
It would have been obvious to modify Klar in view of Ohtake to include the radome includes a main body portion which is a thin film-shaped member including a short side and a long side because it is merely a substitution of a well-known apparatus to protect a radar with no new or unexpected results. 
It would have been obvious to modify Klar in view of Ohtake
With respect to claim 5, Ishikawa teaches a gap extending in the thickness direction of the radome is provided between the antenna and the radome (fig 6 shows a gap made by spacers 9 and 17). It would have been obvious to modify Klar in view of Ohtake to include a gap extending in the thickness direction of the radome is provided between the antenna and the radome because it is merely a substitution of the radar with a rodome with a radar with a gap between the radome with yields predicable operation of the radar. 
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klar in view of Ohtake as applied to claim 1 above, and further in view of Long et al (US 6139943).
With respect to claim 6, Long teaches a thickness of the radome in the cover region is about 20 Um or more and less than about 50 Um (abs, “The film may be a freestanding film, typically about 0.001 (25.4 micrometers) to about 0.003 inches (75 micrometers) thick, used as a radome”). It would have been obvious to modify Klar in view of Ohtake to include a thickness of the radome in the cover region is about 20 Um or more and less than about 50 Um because it is merely a substitution of a well known radome thickness of Klar with the radome thickness of Long with no new or unexpected results.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klar in view of Ohtake as applied to claim 1 above, and further in view of Johnson et al (US 20150022423).
With respect to claim 7, Johnson teaches a material of the radome is a resin containing polyethylene terephthalate (claim 14, “the radome of claim 13, wherein the thermoplastic resin is at least one of polyethylene terephthalate glycol-modified (PETG) and polyethylene terephthalate (PET)”). It would have been obvious to modify Klar in view of Ohtake to include a material of the radome is a resin containing polyethylene terephthalate because it is merely a substitution of a well-known radome material of Klar with the radome material of Johnson with no new or unexpected results.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klar in view of Ohtake1 above, and further in view of Stolarczyk (US 20160090839).
With respect to claim 8, Stolarczyk teaches a material of the radome is a resin containing polycarbonate (para 64, “all launch RF transmissions through a protective polycarbonate radome window”). It would have been obvious to modify Klar in view of Ohtake to include a material of the radome is a resin containing polycarbonate because it is merely a substitution of a well-known radome material of Klar with the radome material of Stolarczyk with no new or unexpected results.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klar in view of Ohtake as applied to claim 1 above, and further in view of Shi et al (US 20140159942).
With respect to claim 9, Shi teaches an optical sensor is attached to the radar device; and the sensor includes a camera that captures an image of a measurement object (para 5, “The sensor assembly includes a camera, a radar sensor, and a housing. The camera is configured to capture an image based on a light wave received from a camera field of view”). It would have been obvious to modify Klar in view of Ohtake to include an optical sensor is attached to the radar device; and the sensor includes a camera that captures an image of a measurement object because it would provide more accurate detail of the object being detected.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klar in view of Ohtake as applied to claim 1 above, and further in view of Schoebel (US 20090213019).
With respect to claim 10, Schoebel teaches the antenna is a patch antenna (para 22, “a planar antenna column made up of four patch antenna elements 1 on a printed-circuit board 3 having a wedge-like radome 2”). It would have been obvious to modify Klar in view of Ohtake to include the antenna is a patch antenna because it is merely a substitution of the antenna of Klar with the antenna of Schoebel with no new or unexpected results.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klar in view of Ohtake as applied to claim 1 above, and further in view of Ohba (US 20040066349).
With respect to claim 11, Ohba teaches the antenna is a horn antenna (para 20, “a radome (a cover) 10 for covering an opening of the horn antenna 8”). It would have been Klar in view of Ohtake to include the antenna is a horn antenna because it is merely a substitution of the antenna of Klar with the antenna of Ohba with no new or unexpected results.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A BRAINARD whose telephone number is (571)272-2132. The examiner can normally be reached Monday - Friday 7:00 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY A. BRAINARD
Primary Examiner
Art Unit 3648



/TIMOTHY A BRAINARD/Primary Examiner, Art Unit 3648